Woodward, J.
(concurring):
. While I think the reasons which prompted. the Legislature to except from the limitations to schools and churches those places *297which were actually lawfully engaged in the liquor business in 1896, should operate to give a like exemption to property which has been so used before the erection of a church, I am unable to find any authority for changing the exact and well-understood language of the statute. I think the relator must go to the Legislature for relief. I, therefore, vote to affirm.
Order affirmed, with ten dollars costs and disbursements.